86 N.Y.2d 806 (1995)
656 N.E.2d 591
632 N.Y.S.2d 493
The People of the State of New York, Respondent,
v.
Reginald Harrell, Appellant.
Court of Appeals of the State of New York.
Decided September 5, 1995.
Aron, Twomey, Hoppe & Gallanty, New York City (Gary D. Hoppe of counsel), for appellant.
Robert M. Morgenthau, District Attorney of New York County, New York City (Tami J. Aisenson of counsel), for respondent.
Concur: Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed. The issues raised are either nonreviewable or nonmeritorious (see, e.g., People v Gray, 86 N.Y.2d 10; People v Hill, 85 N.Y.2d 256).